Citation Nr: 1435894	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-18 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to an initial compensable rating for post-operative surgical excision and irradiation for adenoid cystic carcinoma of the left parotid gland.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1991 to January 2009, with 1 year prior active duty service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In July 2011, the Veteran requested a hearing before the Board.  She withdrew her hearing request in March 2014.  Therefore, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(e).

The issue of entitlement to an increased rating for left ear hearing loss has been raised by the Veteran in a Supplemental Claim form dated in March 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to an initial compensable rating for post-operative surgical excision and irradiation for adenoid cystic carcinoma of the left parotid gland is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence of record indicates the Veteran's bilateral pes planus had its onset in service.

CONCLUSION OF LAW

The criteria for service connection bilateral pes planus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In light of the favorable action taken by the Board, any defects with respect to the duties of notice or assistance are non-prejudicial.

The Veteran contends she first developed bilateral pes planus during military service. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131 ; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Based on a review of the evidence of record, and providing the Veteran the benefit of the doubt, the Board finds that service connection for bilateral pes planus is warranted.  In the June 2009 rating decision, the RO denied service connection because the May 2009 VA examination did not include a current diagnosis of pes planus.  In her August 2009 Notice of Disagreement, the Veteran submitted evidence dated in August 2000 that showed treatment and diagnosis of pes planus during her time in service.  

Subsequently, the RO requested an addendum VA medical opinion that was provided in August 2010.  The examiner reviewed the claims folder again and noted that the prior examination should have included a diagnosis of moderate pes planus, bilateral.  The examiner provided the following opinion: "In my opinion, the present pes planus problem was diagnosed in military and the symptoms from it are related to military.  In my opinion, it is more likely than not that the symptoms in the arch area of each foot are a continuation of pes planus symptoms in military."

The evidence thus being in favor of the Veteran, the Board concludes that service connection for bilateral pes planus is warranted.


ORDER

Entitlement to service connection for pes planus is granted.


REMAND

The Veteran was diagnosed with adenoid cystic carcinoma during service and underwent treatment and surgery in 1995.  A VA examination in April 2009 diagnosed post-operative surgical excision and irradiation for adenoid cystic carcinoma of the left parotid gland.  She was service-connected and granted a noncompensable rating under Diagnostic Code 6599-6516 because there was no hoarseness with inflammation of cords or mucous membrane.

In her August 2009 Notice of Disagreement, the Veteran complained that the VA examination did not address her complaints of residual problems from adenoid cystic carcinoma and the treatment and surgery.  For example, she complained of numbness and stiffness, but the examiner focused on her throat.  In subsequent VA examinations, these complaints were not addressed.  Further, in March 2014, the Veteran submitted a Supplemental Claims form wherein she filed complaints for various residual problems from the cancer and surgery.  On remand, another examination should be conducted to determine the extent of all residuals of the surgical excision.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to ascertain the current nature and severity of the Veteran's service-connected post-operative surgical excision and irradiation for adenoid cystic carcinoma of the left parotid gland.  The claims file, including a copy of this remand, should be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted and any consultations deemed necessary should be accomplished.

The examiner should identify all residuals of the surgical excision and irradiation for the left parotid gland and specifically comment on the Veteran's August 2009 claim of experiencing numbness and stiffness as a result of the surgery and treatment.  Further, the examiner should specifically comment on the Veteran's March 2014 claim of other residuals from surgery and treatment for adenoid cystic carcinoma, including facial nerve damage, facial deformity, and the scar from the incision.

A full rationale must be provided for all stated medical opinions. 

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

2.  After completion of the above, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


